Citation Nr: 1232789	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective June 5, 2001.  The Veteran filed a notice of disagreement with the effective date, and the RO subsequently assigned an effective date of April 5, 2001, in an October 2008 rating decision.  


FINDINGS OF FACT

1. The Veteran did not appeal a February 1994 rating decision that denied entitlement to service connection for PTSD.

2.  Following the issuance of the February 1994 rating decision, a formal or informal claim for service connection for an acquired psychiatric disability was not received prior to April 5, 2001.

3. The Veteran filed to reopen his claim of entitlement to service connection for PTSD on April 5, 2001; service connection was granted in a March 2008 rating decision, which assigned an effective date of June 5, 2001; an effective date of April 5, 2001, was subsequently assigned in an October 2008 rating decision.  


CONCLUSIONS OF LAW

1. The February 1994 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The criteria for an effective date earlier than April 5, 2001, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400  (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  As to VA's duty to assist, the RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Law and Analysis

The Veteran was previously denied service connection for PTSD in a February 1994 rating decision.  He was notified of the decision on March 15, 1994.  The Veteran petitioned to reopen his previously-denied claim for entitlement to service connection for PTSD on April 5, 2001; although the RO initially denied to grant his claim in an October 2001 decision, the Board reopened the claim and directed the RO to grant entitlement to service connection in a March 2008 decision.  He was awarded service connection by the RO in the March 2008 rating decision on appeal and assigned a 50 percent disability rating for PTSD, effective June 5, 2001.  However, in a subsequent October 2008 rating decision, the RO changed the effective date to April 5, 2001, the date that the RO received the Veteran's petition to reopen his previously-denied claim.  The Veteran contends that the effective date of his award of service connection should be February 1994, the date of the RO's initial denial of his claim of entitlement to service connection for PTSD.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Therefore, to the extent that the Veteran has asserted that he was diagnosed with PTSD prior to April 5, 2001, an earlier effective date cannot be granted on that basis.

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denials, the Veteran would have to show that there was CUE in the February 1994 rating decision.  However, the Veteran has not alleged CUE in this case and the Board finds no indication of CUE upon review of the record. 

The February 1994 rating decision is final.  See 38 C.F.R. §§ 3.160(d) , 20.1103.  With respect to a service connection claim which was granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q) (emphasis added).  Therefore, an earlier effective date consistent with the date of the Veteran's original service connection claim for a psychiatric disability is not warranted.

The Board has also considered whether the Veteran filed a claim for the benefits in question subsequent to the last final decision in February 1994 and prior to April 5, 2001.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identifies the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for PTSD after February 1994 and prior to April 5, 2001.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  

The Board also notes that in his May 2008 notice of disagreement, the Veteran alleged that the effective date assigned by the RO was inconsistent with the March 2008 Board decision which reopened his claim and instructed the RO to grant the Veteran entitlement to service connection for PTSD.  Specifically, the Veteran noted that the Board found that new and material evidence had been submitted since the prior denial of the claim in February 1994, and therefore concluded that the claim for entitlement to service connection for PTSD should be reopened.  In the Veteran's view, this entitled him to an effective date of February 1994 for the grant of entitlement to service connection for PTSD.  However, as discussed above, with respect to a service connection claim which was granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  Here, the date of receipt of the new claim on April 5, 2001, was the later date and, thus, is the proper effective date.  

Accordingly, based upon the undisputed facts in this case VA is precluded as a matter of law from granting an effective date earlier than April 5, 2001, for service connection for PTSD.


ORDER

An effective date earlier than April 5, 2001, for service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


